Chief Justice Mee cun
delivered the opinion of the court, October 5th, 1885.
The fact that the guardian settled with his ward during her minority, although she represented herself to be of full age, would not relieve him from his obligation to file an account if the same had been demanded within a reasonable time thereafter. In the present case the settlement was made in March, 1865. She and her husband united in a release to the guardian *405under seal and duly acknowledged. Ifc averred that she bad attained the age of twenty-one years. Tlie guardian’s itemized account was in her hands. In fact she did not become twenty-one until some three months thereafter. This citation was awarded in June, 1884, being nineteen years after she became of full age. During all this time the parties were living within a few miles of each other. The guardian now testifies that the books containing the account of his guardianship have been lost, and that he cannot now file an intelligent account. ” No sufficient cause is shown for this great delay of the ward in asking that one be filed. The neglect is so great as to bar her right to now demand an account: Gress’ Appeal, 2 Harris, 463; Bones’ Appeal, 3 Casey, 492. The case is a proper one to apply the second section of the Act of 16th June, 1836, P-. L., 683, which authorizes us in all cases of appeals from the Orphans’ Court “ to decree according to the justice and equity thereof.”
Under ail the facts of this case justice and equity forbid that the appellee shall now be compelled to file an account.
Decree affirmed and appeal dismissed at the costs of the appellants.